Per curiam.
The Court having reviewed the Notice of Compliance with Conditions submitted by the Office of the General Counsel of the State Bar of Georgia, and it appearing that Murble Anita Wright has complied with all of the conditions for reinstatement following her suspension by this Court, see In the Matter of Wright, 294 Ga. 289 (751 SE2d 817) (2013), it is hereby ordered that Murble Anita Wright be reinstated to the practice of law in the State of Georgia.1

Reinstated.


All the Justices concur.


 We remind Wright that she still must “successfully submit[ ] to, pay[ ] for, and implement [ ] the recommendations of an evaluation by the State Bar’s Law Practice Management Program within six months of reinstatement.” In the Matter of Wright, supra, 294 Ga. at 294.